Citation Nr: 0938221	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964, and from February 1977 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a disability manifested by vertigo.  This case 
was previously before the Board in July 2008, at which time 
it was remanded for additional development of the record and 
to ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration. 


FINDING OF FACT

The Veteran's dizziness is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for vertigo 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.12, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2009).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran asserts that service connection is warranted for 
dizziness.  He claims that he suffered a perforation of the 
tympanic membrane in service.  He claims that he reported he 
experienced dizziness while in service and was advised to 
rise slowly from a prone position in order to avoid 
blackouts.

The Board notes that the service treatment records, including 
the available records from the Reserves, are negative for 
complaints or findings concerning dizziness.  

A VA examination in 1998 revealed scarring on both tympanic 
membranes.  On VA examinations in January 2003 and June 2004, 
the Veteran reported that his dizziness had its inception in 
service.  

VA outpatient treatment records show that the Veteran was 
seen in July 2005.  He related that he had experienced 
dizziness for 40 years.  He said he experienced a trauma and 
had ruptured ear drums at that time.  The assessment was 
vertigo.  Testing was recommended.  A similar history was 
reported in August 2005.  An examination showed positive 
nystagmus.  An electronystagmogram in September 2005 revealed 
a left peripheral labyrinthitis.  The Veteran wondered 
whether this was related to a service-connected disability.  

The Veteran was afforded a VA examination for ear disease in 
August 2008.  She was asked to provide an opinion as to 
whether the Veteran's vertigo results from the same pathology 
that is responsible for his service connected hearing loss 
and tinnitus.  The examiner stated she reviewed the claims 
folder.  She also reviewed the results of an 
electronystagmogram conducted in 2008, and noted it was 
positive for a right peripheral vestibular abnormality.  The 
diagnoses were sensorineural hearing loss, tinnitus and 
vertigo.  The examiner opined that the Veteran's vertigo was 
related to his ENT (ear, nose and throat) abnormality.  

Thus, the only medical opinion of record supports the 
Veteran's claim that vertigo is related to the same pathology 
resulting in service connected hearing loss and tinnitus.  
The Board finds, accordingly, that the preponderance of the 
evidence supports the claim for service connection for 
vertigo.  


ORDER

Service connection for vertigo (claimed as dizziness) is 
granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


